DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	This application is a 371 of PCT/US2016/021322 filed March 88, 2016 which claims benefit of US Document No. 62/133,505 filed March 16, 2015.
Status
This Office Action is in response to Applicants’ Amendment and Remarks filed on December 29, 2020 in which Claims 7-9, 12-15 are cancelled and new Claim 29 is added.
Claims 1-6, 10, 11 and 16-29 are pending in the instant application, which will be examined on the merits herein.

The following grounds of rejection of record in the previous Office Action are maintained.
Information Disclosure Statement
The information disclosure statement filed December 29, 2020 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 10, 11, 16-19 and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Yong (CN 104311674 A, provided with the PTO-892 filed 9/26/2019).
Applicants claim a process for preparing an esterified cellulose ether comprising groups of the formula -C(O) - R - COOH, wherein R is a divalent hydrocarbon group, which process comprises the steps of (a) reacting a cellulose ether with a combination 
The Yong CN publication discloses a method of preparing hydroxypropyl methylcellulose acetate succinate (see Example 3) that involve measuring 80 mL of glacial acetic acid into a flask, and then weighing 18 g of HPMC (marked viscosity of 3 cP), 2 g of HPMC (marked viscosity of 15 cP) and 10 g of anhydrous sodium acetate into the flask and dissolving with stirring. 9 g succinic anhydride and 28 g acetic anhydride were added and heated to an internal temperature of 85 ° C for 10 hours to complete the reaction.  The Yong CN publication discloses 130 mL water was added and stirred until clear. The reaction was then added dropwise to 1000 mL of water previously cooled to 0°C-5°C, warmed to 10 ° C after completion of the addition, and stirred at 10°C for 1 hour, which corresponds to step (a) of instant Claim 1, in which a portion of the esterified cellulose ether was dissolved in water and a portion was insoluble.  The esterified cellulose ether was filtered and the filter cake was washed with 400 mL of water which corresponds to step (b). The resulting solid was slurried with 400 mL of water at 50 ° C for 4 hours, filtered, and the filter cake washed with 400 mL of water. The resulting solid was again slurried with 400 mL of water at 50°C for 4 hours, filtered, and the filter cake washed with 400 mL of water. The resulting solid was dried under vacuum at 40°C for 12 hours and then at 60°C to a weight loss of less than 2.5% to give a product of 20.1 g, which correspond to the recovery recited in step (c) of 

However, those skilled in the art are aware that not all of the hydroxypropyl methylcellulose acetate succinate is precipitated during this precipitation process, and that the unprecipitated product remains in contact with water, and those skilled in the art are motivated to recover or dispose of the hydroxypropyl methylcellulose acetate succinate in the filtrate on a non-wasteful basis. 
The instantly claimed process also differ by reciting in Claims 1 and 2 that the degree of neutralization of the groups –C(O)-R-COOH of the esterified cellulose ether in the resulting blend is no more than 0.4.  On page 1, lines 26-29 of the instant specification, the text discloses that depending on the hydroxypropyl methylcellulose acetate succinate (i.e., HPMCAS) and the presence or absence of NaCl, HPMCAS is soluble when it has a degree of neutralization between about 0.55 and 1.  Below a degree of neutralization of about 0.55, all HPMCAS grades are insoluble in pure water and in 0.1 N NaCl. The Yong CN publication does disclose both soluble and insoluble HPMCAS being present in the reaction product thereof. However, it is noted that Claims 1 and 2 do not establish in the recited processes whether the aqueous liquid is pure water and the presence or absence of NaCl. 
	The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One having ordinary skill in the art would have been motivated to employ the process of the prior art with the expectation of obtaining the desired product because the skilled artisan would have expected the analogous starting materials to react similarly.
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants invention having the Yong CN publication before him to carry out the instantly claimed process of preparing and fractionating an .
Response to Arguments
Applicant's arguments filed December 29, 2020 have been fully considered but they are not persuasive. Applicants argue that the Yong CN publication does not disclose the HPMCAS being partially soluble in an aqueous liquid.  This argument is not persuasive since the Yong CN publication discloses blending and reaction of the cellulose ether in a process condition that is substantially the same as the conditions recited in instant Claims 1 and 2.  See paragraph no. [0020], lines 23-26 of US Publication No. 2004/0169298 A1, which discloses the dissociation of hydroxypropyl methylcellulose (in an aqueous solution) wherein a neutralized solution involving carboxyl groups of succinate and acetyl being ionized in a neutralization titration to dissolve hydroxypropyl methylcellulose acetate succinate, which suggests that the dissolution of hydroxypropyl methylcellulose acetate succinate in an aqueous solution is known in the art.   Applicants argue that that the Yong CN publication fail to teach of fairly suggest step (b) recited in instant Claim 1 that involve the non-dissolved portion of the esterified cellulose ether from the remainder of the blend at a temperature of less than 10 0C.  This argument is not persuasive since after dissolution of cellulose ester blend in step (a), the Yong CN publication discloses the esterified cellulose ether being filtered and the filter cake was washed with 400 mL of water which corresponds to step (b).  Accordingly, the rejection of Claims 1-6, 10, 11, 16-19 and 24-28 under 35 U.S.C. 103 as being unpatentable over Yong (CN 104311674 A) is maintained for the reasons of record.

Claims 10, 11, 19-23 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Yong (CN 104311674 A) as applied to Claims 1-6, 10, 11, 16-19 and 24-28 above, and further in view of Petermann (WO 2014/03419 A1, provided with the IDS filed 8/9/2017).
	Applicants claim a process of claim 1, wherein an esterified cellulose ether having a weight average molecular weight Mw of at least 80,000 Dalton and a Polydispersity Mw/Mn of not more than 2.6 is obtained in step b).

	The instantly claimed process for preparing an esterified cellulose ether differs from the information disclosed in the Yong CN publication by claiming the molecular weight of the esterified cellulose ether and polydispersity Mw/Mn.
	The Petermann et al ‘419 publication discloses hydroxypropyl methylcellulose acetate succinate (HPMCAS) compounds having a molecular weight of 80,000 and Mw/Mn of 1.8 and a HPMCAS having a molecular weight of 55,000 and Mw/Mn of 1.7, which meet the esterified cellulose ether molecular weight of 80,000 Daltons and polydispersity Mw/Mn of not more than 2.6 as recited in instant Claim 10 and the esterified cellulose ether molecular weight of 70,000 Daltons and polydispersity Mw/Mn of not more than 2.6 as recited in instant Claim 11.  Also, see also page 8, line 12 of the Petermann et al ‘419 publication wherein the degree of substitution of the ester groups is preferably from 0.40 to 1.00, which embraces the total degree of ester substitution of from 0.10 to 1.0 of the esterified cellulose recited in instant Claim 29.  
	Furthermore, dependent Claims 20-23 do not contain any additional features which, in combination with the features of any claim to which they refer, involve an inventive step over the information provided in the Young CN publication and the Petermann ‘419 publication.
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include the simple substitution of one known element for another to obtain predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Yong CN publication with the teaching of the Petermann et al ‘419 publication to reject the instant claims since each of references disclose processes involving esterified cellulose ether compounds.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the starting materials used to prepare the esterified cellulose ether disclosed in the Yong CN publication with starting material used to carry out esterified cellulose ether preparation that result in esterified cellulose ethers having a desired molecular weight and polydispersity Mw/Mn  in view of . 
Response to Arguments
Applicant's arguments filed December 29, 2020 have been fully considered but they are not persuasive. Applicants argue that the commercial products provided by the Petermann et al ‘419 publication are not the same product of the instantly claimed invention.  This argument is not persuasive since the Petermann et al ‘419 publication suggests products that meet the instantly claimed molecular weight and polydispersity Mw/Mn of the esterified cellulose ether.  Accordingly, the rejection of Claims 10, 11 and 19-23 under 35 U.S.C. 103 as being unpatentable over Yong (CN 104311674 A) as applied to Claims 1-6, 10, 11, 16-19 and 24-28 above, and further in view of Petermann (WO 2014/03419 A1) is maintained for the reasons of record.

Summary
	No claim has been allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am – 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see  HYPERLINK "http://pair-direct.uspto.gov/" http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 
Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623